DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The references listed in the Information Disclosure Statement filed on 07/09/2019 have been considered by the examiner (see attached PTO-1449 forms).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The claim(s) does not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites referring to a first open-circuit voltage curve of the electrochemical energy storage unit dependent upon the state of charge of the electrochemical energy storage unity as a reference; 
ascertaining a second open-circuit voltage curve of the electrochemical energy storage unit dependent upon the state of charge of the electrochemical energy storage unit; and 
determining the age of the electrochemical energy storage unit by comparing the first and second open-circuit voltage curves..
and thus grouped as Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations. 

These judicial exceptions are not integrated into a practical application because the additional elements, “electrochemical energy storage unit” is generally linking the use of the judicial exception to a particular technological environment or field of use. All of which are considered not indicative of integration into a practical application (see “Federal Register / Vol. 84, No. 4/ Monday, January 7, 2019 / Notices” – page 55, second column).

 The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element, “electrochemical energy storage unit” is generally linking the use of the judicial exception to a particular technological environment or field of use and deemed insufficient to qualify as “significantly more”  see MPEP 2106.05(h)

Dependent claims 2-8 when analyzed as a whole are patent ineligible under 35 U.S.C. §101 because the dependent claims fail to establish that the claims are not 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kipping et al. [Foreign Patent Document DE 10 2010 050 980 A1, English Translation (as submitted in IDS 07/09/2019); hereinafter “Kipping”].
Regarding claim 1, Kipping teaches a method for determining the age of an electrochemical energy storage unit, the method comprising: 
referring to a first open-circuit voltage curve of the electrochemical energy storage unit dependent upon the state of charge of the electrochemical energy storage unity as a reference (pre stored OCV characteristic – 0006, 0009); 
(OCV characteristic actual condition – figures 1-3, 0013, 0014, 0015, 0022); and 
determining the age of the electrochemical energy storage unit by comparing the first and second open-circuit voltage curves (slope is an aging of the OCV characteristic – 0029-0034, figures 5-9).

Regarding claim 2, Kipping teaches comparing the first and second open-circuit voltage curves includes determining an area between the first and second open-circuit voltage curves (area of the characteristic – 0034-0042, 0054).

Regarding claim 3, Kipping teaches determining the area includes calculating an integral, wherein the lower limit of the integral is determined by an intersection point of the two open-circuit voltage curves, and the upper limit of the integral is determined by at least one value for the state of charge (0042-0054).

Regarding claim 4, Kipping teaches determining the age includes applying a proportionality factor to the area (aging factor – 0027).

Regarding claim 5, Kipping teaches comparing the first and second open-circuit voltage curves includes determining an intersection point of the two open-circuit voltage curves (zero crossing – 0062).

(0062).

Regarding claim 7, Kipping teaches comparing the first and second open-circuit voltage curves includes determining a quantitative difference between an open-circuit voltage value on the first open-circuit voltage curve and an open-circuit voltage value on the second open-circuit voltage curve, at a specified common value for the state of charge (0062).

Regarding claim 8, Kipping teaches the specified common value for the state of charge lies within the range of 80 percent to 95 percent (figures 5-9, SOC in the 0.080 to 0.100 regions, 0029-0040) .

Regarding claim 9, Kipping teaches an electrochemical energy storage unit comprising: 
a measuring device (current sensor - 0060); and a
 computing device including a processor (accumulator device, 0062); wherein the computing device stores a first open-circuit voltage curve;
the measuring device determines a second open-circuit voltage curve; and 
the computing device determines an age of the electrochemical energy storage unit by executing instructions, the instructions configuring the processor to: 
(pre stored OCV characteristic – 0006, 0009); 
ascertain a second open-circuit voltage curve of the electrochemical energy storage unit dependent upon the state of charge of the electrochemical energy storage unit (OCV characteristic actual condition – figures 1-3, 0013, 0014, 0015, 0022); and 
determine the age of the electrochemical energy storage unit by comparing the first and second open-circuit voltage curves (slope is an aging of the OCV characteristic – 0029-0034, figures 5-9).

Regarding claim 10, Kipping teaches at least one storage selected from the group consisting of: a lithium-ion battery, a lead-acid battery, a nickel battery, a redox flow battery, and a capacitor (lithium - 0023).

Regarding claim 11, Kipping teaches an aircraft comprising: 
an electrochemical energy storage unit for driving the aircraft; 
a measuring device (current sensor - 0060); and 
a computing device including a processor (accumulator device, 0062); 
wherein the computing device stores a first open-circuit voltage curve; 
the measuring device determines a second open-circuit voltage curve; and 
the computing device determines an age of the electrochemical energy storage unit by executing instructions, the instructions configuring the processor to: 
(pre stored OCV characteristic – 0006, 0009); 
ascertain a second open-circuit voltage curve of the electrochemical energy storage unit dependent upon the state of charge of the electrochemical energy storage unit (OCV characteristic actual condition – figures 1-3, 0013, 0014, 0015, 0022); and 
determine the age of the electrochemical energy storage unit by comparing the first and second open-circuit voltage curves (slope is an aging of the OCV characteristic – 0029-0034, figures 5-9)..

Regarding claim 12, Kipping teaches the electrochemical energy storage unit propels the aircraft (0002, 0005, 0010).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hall et al. (US Patent Number 6,388,447 B1) discloses monitoring various parameters relating to the condition of the battery in order to determine open circuit voltage (OCV) versus SOC curve, the dOCV/dSOC versus SOC curve,  and when the battery reaches inflection point of the OCV versus SOC curve;
Laskowsky et al. (US Patent Application Publication 2013/0317771 A1) discloses modeling changes in the state of charge vs. open circuit voltage (SOC-OCV) curve for a lithium-ion battery cell as it ages;
LEE et al. (US Patent Application Publication 2016/0006275 A1) discloses a controller that outputs open circuit voltage data for a given state of charge of the battery pack based on model parameters of battery pack.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY GO whose telephone number is (571)270-3340.  The examiner can normally be reached on Monday through Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICKY NGON/
Primary Examiner, Art Unit 2862